Case 1:20-mc-00046-ALC Document 5-3 Filed 01/27/20 Page 1 of 3




                       Exhibit 3
         Case 1:20-mc-00046-ALC Document 5-3 Filed 01/27/20 Page 2 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

IN RE:

EX PARTE APPLICATION OF
KUWAIT PORTS AUTHORITY FOR AN                         Case No. __________
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. §1782


                                     [PROPOSED] ORDER

         Upon consideration of the ex parte application of the Kuwait Ports Authority

("KPA") for an order to obtain discovery for use in foreign proceedings pursuant to 28

U.S.C. § 1782 ("Application") and all papers submitted in support thereof, the Court finds

that (1) the statutory requirements of 28 U.S.C. § 1782 are satisfied; and (2) the discretionary

factors identified by the U.S. Supreme Court in Intel Corp v. Advanced Micro Devices, Inc.,

542 U.S. 241 (2004) weigh in favor of granting the Application.

         It is therefore ORDERED that the Application is GRANTED. The clerk is ordered to

issue the subpoenas and KPA is authorized to serve the draft subpoenas annexed as Exhibits

1-2 to the Declaration of Jonathan C. Cross upon (1) Citibank N.A. ("Citibank"); and (2) E-

Trade Financial Corporation ("E-Trade"). Citibank and E-Trade are directed to respond to

such subpoenas pursuant to all applicable rules.




                           - remainder of page intentionally blank -




                                                                                                   1
         Case 1:20-mc-00046-ALC Document 5-3 Filed 01/27/20 Page 3 of 3




         SO ORDERED.

Dated:



                                                            ____________
                                           United States District Judge




                                                                           2
